Case 4:20-cv-00135-JHM-HBB Document 16 Filed 11/04/20 Page 1 of 5 PageID #: 165




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION
                        CIVIL ACTION NO. 4:20-CV-00135-JHM-HBB

 CITY OF HAWESVILLE, KENTUCKY                                                         PLAINTIFF


 VS.


 GREAT AMERICAN INSURANCE CO.                                                       DEFENDANT


                                  MEMORANDUM OPINION
                                      AND ORDER

        Before the Court is Defendant Great American Insurance Company’s motion to bifurcate,

 (DN 8-1). Plaintiff, City of Hawesville, Kentucky, has responded in partial opposition (DN 12),

 and Great American replied (DN 14).

                                     NATURE OF THE CASE

        Jurisdiction in this case is founded on diversity. 28 U.S.C. § 1332. Hawesville contracted

 with Burlington Civil, Inc. for the construction of a wastewater treatment plant (DN 8-1 PageID

 118). Great American issued a performance bond on the project in the amount of $2,589,500.00

 (Id.). Burlington Civil filed for bankruptcy without having completed work on the project (Id.).

 Hawesville brings this action against Great American for breach of contract and violation of two

 provisions in the Kentucky Unfair Claims Settlement Practices Act, KRS 304.02-230(6) and (7),

 for not attempting in good faith to effectuate a prompt, fair and equitable settlement of claims in

 which liability has become reasonably clear and for compelling the insured to institute litigation

 to recover amounts due under the policy by offering substantially less that the amounts ultimately

 recovered (Id. at PageID 117-18).
Case 4:20-cv-00135-JHM-HBB Document 16 Filed 11/04/20 Page 2 of 5 PageID #: 166




                                 GREAT AMERICAN’S MOTION

        Great American seeks bifurcation of trial and discovery on the breach of contract and bad

 faith claims (DN 8-1). Hawesville does not oppose bifurcation of trial and a stay of expert witness

 identification on the bad faith claim but maintains that discovery on both claims should be

 simultaneous (DN 12 PageID 137).

        Great American contends that “[p]roof related to the alleged violation of the [statute] has

 nothing to do with the underlying claim for breach of contract related to [Burlington Civil] and the

 nature and amount of damages arising from the same, if any, upon which Hawesville must be

 successful before any liability …, and damages must be established before Great American can be

 found liable for a violation of the [statute]” (DN 8-1 PageID 120). Continuing, Great American

 observes that it can be liable under the bond only if (1) Burlington Civil is in default, (2)

 Hawesville declared Burlington Civil to be in default, and (3) Hawesville performed its obligations

 under both the bond and the construction contract (Id. at PageID 124-25). Consequently, Great

 American contends that no action for bad faith can lie against it unless there is a determination that

 Burlington Civil breached the construction contract and that Hawesville has otherwise complied

 with the terms of the bond (Id. at PageID 125).

        Hawesville contends that discovery on both causes of action should proceed because they

 are “inextricably intertwined” (DN 12 PageID 137). To this end, Hawesville asserts that Great

 American presents as a defense that the terms and conditions of the performance bond have not

 been met so as to trigger a payment obligation, and the facts and interpretations upon which Great

 American denies liability under the bond “are the same facts and interpretations upon which [Great

 American] will assert that its denial or settlement offer was reasonable under the UCSPA” (Id. at

 PageID 139-40).



                                                   2
Case 4:20-cv-00135-JHM-HBB Document 16 Filed 11/04/20 Page 3 of 5 PageID #: 167




        Great American replies by noting that the threshold considerations in the case are whether

 Burlington Civil breached the contract with Hawesville, whether Hawesville complied with the

 notice provisions in the contract and the amount of damages resulting (DN 14). Only if there is a

 finding in favor of Hawesville on these issues is there any reason to examine Great American’s

 actions regarding the bond.

                                            DISCUSSION

        FED. R. CIV. P. 42(b) provides for bifurcation of a trial as follows:

                For convenience, to avoid prejudice, or to expedite and economize,
                the court may order a separate trial of one or more separate issues,
                claims, crossclaims, counterclaims, or third-party claims.

        While a federal court sitting in diversity applies state substantive law, it nonetheless applies

 federal procedural law. Erie R.R. v. Tompkins, 304 U.S. 64 (1938). FED. R. CIV. P. 42(b) governs

 the issue of bifurcation in such cases. Nationwide Mut. Fire Ins. Co. v. Jahic, No. 3:11-CV-00155,

 2013 U.S. Dist. LEXIS 1798, *4 (W.D. Ky. Jan. 7, 2013). The decision whether to bifurcate is

 within the discretion of the district court and is dependent on the facts and circumstances of each

 case. Saxion v. Ti-tan-C-Manuf., Inc., 86 F.3d 553, 556 (6th Cir. 1996). Trial courts have broad

 discretion to stay discovery until preliminary questions that may dispose of cases are determined.

 Gettings v. Building Laborers Local 310 Fringe Benefits Fund, 349 F.3d 300, 304 (6th Cir. 2003).

 As this court noted in C.A. Jones Mgt. Grp., LLC v. Scottsdale Indem. Co., No. 5:13-CV-00173,

 2015 U.S. Dist. LEXIS 33430, *4-5 (W.D. Ky. March 18, 2015):

                District courts regularly confront motions for the bifurcation of
                claims for coverage under an insurance agreement and claims of
                bad-faith on the part of the insurer. See, e.g., Brantley v. Safeco Ins.
                Co. of Am., 2011 U.S. Dist. LEXIS 138111, 2011 WL 6012554, at
                *1 (W.D. Ky. Dec. 1, 2011); Hoskins v. Allstate Prop. & Cas. Co.,
                2006 U.S. Dist. LEXIS 80327, 2006 WL 3193435, at *2 (E.D. Ky.
                Nov. 2, 2006). If a bad-faith claimant cannot prevail on the coverage
                issue, her claim of bad-faith necessarily fails; accordingly, such

                                                   3
Case 4:20-cv-00135-JHM-HBB Document 16 Filed 11/04/20 Page 4 of 5 PageID #: 168




                cases lend themselves to bifurcation under Rule 42(b). See Brantley,
                2011 U.S. Dist. LEXIS 138111, 2011 WL 6012554, at *2; Honican
                v. Stonebridge Life Ins. Co., 2005 U.S. Dist. LEXIS 48247, 2005
                WL 2614904, at *2 (E.D. KY. Oct. 13, 2005): accord Davidson v.
                Am. Freightways, 25 S.W.3d 94, 100 (Ky. 2000) (“Absent a
                contractual obligation, there simply is no bad faith cause of action,
                either at common law or by statute.”). Such a finding is important
                because “whether the resolution of a single issue would be
                dispositive of an entire claim is highly relevant in determining the
                efficacy of bifurcation.” In re Beverly Hills Fire Litig., 695 F.2d
                207, 216 (6th Cir. 1982).

                Federal district courts in Kentucky frequently sever the trials for
                contract and bad-faith claims in lawsuits analogous to the instant
                action. E.g., Brantley, 2011 U.S. Dist. LEXIS 138111, 2011 WL
                6012554; Bruckner v. Sentinel Ins. Co., LTD, 2011 U.S. Dist.
                LEXIS 13365, 2011 WL 589911 (E.D. Ky. Feb. 10, 2011). That
                courts occasionally have decided against bifurcating first-party
                cases between the insurer and insured is unremarkable, given that
                bifurcation decisions are made on a case-by-case basis. However, it
                is noteworthy that courts have consistently bifurcated cases where
                resolution of a single claim would be dispositive of the entire case.
                See e.g., Smith, 403 F.3d at 407; Beverly Hills, 695 F.2d at 216;
                Brantley, 2011 U.S. Dist. LEXIS 138111, 2011 WL 601 2554, at *2;
                Bruckner, 2011 U.S. Dist. LEXIS 13365, 2011 WL 589911, at *2.

 The same interest applies to staying discovery.

                As numerous courts have found in this context, staying discovery of
                the bad-faith claim pending resolution of the underlying contractual
                dispute would both prevent prejudice and further judicial economy.
                See, e.g., Brantley, 2011 U.S. Dist. LEXIS 138111, 2011 WL
                6012554, at *2; Bruckner, 2011 U.S. Dist. LEXIS 13365, 2011 WL
                589911, at *2; Secura Ins. Co. v. Gorsick, 2008 U.S. Dist. LEXIS
                3018, 2008 WL 152101, at *2 (W.D. Ky. Jan. 15, 2008); Pollard v.
                Wood, 2006 U.S. Dist. LEXIS 13459, 2006 WL 782739, at *2-3
                (E.D. Ky. Mar. 27, 2006). Accordingly, the Court finds that staying
                discovery of the bad-faith claims pending resolution of the coverage
                issue would also prevent prejudice, eliminate potentially
                unnecessary litigation expenses, and further the interests of judicial
                economy.

 C.A. Jones Mgt. Grp., LLC, 2015 U.S. Dist. LEXIS 33430 at *5-6.




                                                   4
Case 4:20-cv-00135-JHM-HBB Document 16 Filed 11/04/20 Page 5 of 5 PageID #: 169




        It does not appear that the breach of contract and bad faith claims in this case are so

 inextricably intertwined that there is no judicial economy in bifurcating discovery. To the

 contrary, Hawesville must succeed on the contract claim as a predicate to any bad faith regarding

 the bond. While it is true that some of Great American’s defenses may touch upon both the

 contract claim and the bad faith claim, delving into Great American’s claim-handling actions and

 decisions will only be relevant when and if Hawesville establishes a breach of both the contract by

 Burlington Civil, damages flowing therefrom, and compliance with both the contract and bond by

 Hawesville.

        WHEREFORE Defendant Great American Insurance Company’s motion to bifurcate trial

 and discovery on the claims for breach of contract and violation of the Unfair Claims Settlement

 Practices Act (DN 8) is GRANTED. Trial and discovery on the UCSPA portion of the action is

 BIFURCATED and STAYED pending resolution of the breach of contract claim.




                November 3, 2020


 Copies:        Counsel of Record




                                                 5
